Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of “an electrical connection”  as recited in claim 23, the feature of “a shield driver circuit”  as recited in claim 30,       must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-52 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 23, it is unclear what “an electrical connection” comprises of? It appears that it is not shown in any of drawings. Furthermore, it is unclear how “an electrical connection” is interrelated and associated “an electrode”, “waveform sensing electronic circuitry”, capacitance determining electronic circuitry” and signal processing electronic circuitry?
In claim 25, it is unclear where “the electrode” is connected to?
In claim 27, it is unclear what “a flexible sensing attachment” comprises of? Furthermore, it is unclear how “a flexible sensing attachment”  is interrelated and associated with all of the components of the capacitive  AC voltage sensing mechanism  as recited in claim 23? 
In claim 30, it is unclear what “a shield driver circuit” comprises of ? Is it shown in any of drawings? 
In claim 41, “the amplifier circuit” has not been recited previously, therefore this term is indefinite.
 	The dependent claims not specifically addressed share the same indefiniteness as they depend from rejected base claims.
 The dependent claims not specifically addressed share the same indefiniteness as they depend from rejected base claims.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims  are 25,24,26,37,39-52  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9,13,18-22 of U.S. Patent No. 11,002,765  . Although the claims at issue are not identical, they are not patentably distinct from each other because  the limitations of claims 1-9,13,18-22 of U.S. Patent No. 11,002,765  encompass the limitations of claims 25,24,26,37,39-43 and 45-52  as shown in the table below

            Pending application sn#17/542,326                  U.S. Patent No. 11,002,765 
Claim 23: (New) A non-contact electric potential meter system suitable for obtaining a determination of a voltage between a first hot conductor of a first alternating current (AC) electrical circuit and a reference potential, without direct electrical contact to the first hot conductor and without comparison to a second AC voltage signal, the non-contact electric potential meter system comprising: a measurement region configured to receive the first hot conductor without interruption of the first hot conductor; and a capacitive AC voltage sensing mechanism, comprising: an electrode situated near the first hot conductor when the measurement region has received the first hot conductor; an electrical connection connectable to a reference potential; waveform-sensing electronic circuitry configured to obtain an AC voltage waveform induced by capacitive coupling between the first hot conductor and the electrode; and capacitance-determining electronic circuitry configured to obtain a scaling factor based on a coupling capacitance formed between the first hot conductor and the electrode; and signal processing electronic circuitry configured to obtain, from the AC voltage waveform obtained by the waveform-sensing electronic circuitry and the coupling capacitance-based scaling factor obtained by the capacitance-determining electronic circuitry, the voltage between the first hot conductor and the reference potential.
Claim 24: (New) The non-contact electric potential meter system of Claim 23, wherein the measurement region is configured such that no other conductor is received by the measurement region.
Claim 50: (New) The non-contact electric potential meter system of Claim 23, further comprising power supply means configured to power the electronic circuitry.


Claim 26: (New) The non-contact electric potential meter system of Claim 23, wherein the measurement region is at least partly surrounded by a shield constructed from high-conductivity material.
Claim 37: (New) The non-contact electric potential meter system of Claim 23, further comprising a rigid portion and/or a housing.

Claim 39: (New) The non-contact electric potential meter system of Claim 23, wherein the signal processing electronic circuitry is configured to process the AC voltage waveform obtained by the waveform-sensing electronic circuitry to obtain a line voltage waveform frequency spectrum or shape, and to scale the obtained line voltage waveform frequency spectrum or shape using the scaling factor based on the coupling capacitance obtained by the capacitance- determining electronic circuitry.
Claim 40: (New) The non-contact electric potential meter system of Claim 23, wherein the waveform-sensing electronic circuitry configured to obtain an AC voltage waveform induced by capacitive coupling between the first hot conductor and the electrode comprises an amplifier circuit having an output that depends on the coupling capacitance formed between the first hot conductor and the electrode and depends on the voltage between the first hot conductor and the reference potential.
Claim 41: (New) The non-contact electric potential meter system of Claim 23, wherein the amplifier circuit comprises a transimpedance amplifier circuit Page 5 of 9 Preliminary Amendment having an output that scales linearly with the coupling capacitance and with the voltage between the first hot conductor and the reference potential.
Claim 42: (New) The non-contact electric potential meter system of a Claim 23, wherein: the capacitance-determining electronic circuitry comprises coupling capacitance tracking circuitry configured to have an output frequency that depends on the coupling capacitance formed between the first hot conductor and the electrode; and the capacitance-determining electronic circuitry comprises scaling factor obtaining circuitry configured to obtain the scaling factor based on the output frequency of the coupling capacitance tracking circuitry.
Claim 43: (New) The non-contact electric potential meter system of Claim 23, wherein the capacitance-determining electronic circuitry comprises a circuit including an astable op-amp multivibrator that is configured to switch an output signal between an output voltage and a ground potential at a switching frequency inversely proportional to the coupling capacitance formed between the first hot conductor and the electrode.
Claim 44: (New) The non-contact electric potential meter system of Claim 23, wherein the capacitance-determining electronic circuitry includes a capacitance measurement chip or circuit.

Claim 45: (New) The non-contact electric potential meter system of Claim 23, wherein the capacitance-determining electronic circuitry comprises a calibration circuit including a relaxation oscillator, a reference capacitance to the reference potential, a switch configured to selectively connect the reference capacitance and the coupling capacitance, and circuitry configured to obtain a difference between a first frequency of the calibration circuit when the switch is open, and a second frequency of the calibration circuit when the switch is closed.
Claim 46: (New) The non-contact electric potential meter system of Claim 23, wherein the capacitive AC voltage sensing mechanism comprises: measurement means to obtain a determination of at least one physical dimension of the first hot conductor; electronic circuitry configured to obtain, based on the determination of the at least one physical dimension of the first hot conductor, a determination of a distance between the electrode and a center of the first hot conductor; and wherein the capacitance-determining electronic circuitry is configured to use the determined distance between the electrode and the center of the first hot conductor and the determined at least one physical characteristic of the first hot conductor to obtain the scaling factor based on the coupling capacitance formed between the first hot conductor and the electrode.












Claim 47: (New) The non-contact electric potential meter system of Claim 46, wherein the measurement means are configured to sense one or more of: a diameter of the first hot conductor including an insulating layer, a circumference of the first hot conductor, a distance indicator of a flexible sensing attachment, or a curvature or bending of the flexible sensing attachment.
Claim 48: (New) The non-contact electric potential meter system of Claim 23, further comprising: a current sensing mechanism, comprising: a current transformer configured to measure the current in the first hot conductor; and current processing electronic circuitry configured to obtain a determination of the current in the first hot conductor.
Claim 49: (New) The non-contact electric potential meter system of Claim 23, wherein the signal processing electronic circuitry is configured to process and time-synchronize a current waveform and a voltage waveform of the first alternating current electrical circuit to obtain a determination of a power factor of the first alternating current electrical circuit.

Claim 51: (New) The non-contact electric potential meter system of Claim 50, wherein the power supply means comprise one or more of a stored energy system, an external power supply, or energy harvesting circuitry suitable for obtaining power from the first alternating current electrical circuit.
Claim 52: (New) The non-contact electric potential meter system of Claim 23, further comprising a multiplexing circuit configured to share a current transformer between a current sensing mechanism and the energy harvesting circuitry, or configured to selectively couple the electrode to the waveform-sensing electronic circuitry or to the capacitance-determining electronic circuitry.



Claim 1. A non-contact electric potential meter system suitable for obtaining a determination of a voltage between a first hot conductor of a first alternating current (AC) electrical circuit and a reference potential, without direct electrical contact to the first hot conductor and without reference to a second AC voltage signal, the non- contact electric potential meter system comprising: a housing providing a measurement region configured to receive the first hot conductor, such that the first hot conductor is received by the measurement region without interruption of the first hot conductor; and wherein the measurement region in operation is configured to exclude each additional hot conductor of the first alternating current electrical circuit, such that only the first hot conductor is received by the measurement region; a capacitive AC voltage sensing mechanism, comprising: a conductive sense plate having a determinable geometric relationship to the first hot conductor when the measurement region has received the first hot conductor; an electrical connection to a reference potential; waveform-sensing electronic circuitry configured to obtain an AC voltage waveform induced by capacitive coupling between the first hot conductor and the conductive sense plate; and capacitance-determining electronic circuitry configured to obtain a scaling factor based on a coupling capacitance formed between the first hot conductor and the conductive sense plate; signal processing electronic circuitry configured to obtain, from the AC voltage waveform obtained by the waveform-sensing electronic circuitry and the coupling capacitance-based scaling factor obtained by the capacitance-determining electronic circuitry, the voltage between the first hot conductor and the reference potential; and power supply means configured to power the electronic circuitry.
Claim 13. The non-contact electric potential meter system of Claim 1, wherein the measurement region is at least partly surrounded by a shield constructed from high- conductivity material.




Claim 2. The non-contact electric potential meter system of Claim 1, wherein the signal processing electronic circuitry is configured to process the AC voltage waveform obtained by the waveform-sensing electronic circuitry to obtain a line voltage waveform frequency spectrum or shape, and to scale the obtained line voltage waveform frequency spectrum or shape using the scaling factor based on the coupling capacitance obtained by the capacitance-determining electronic circuitry.

Claim 3. The non-contact electric potential meter system of Claim 1, wherein the waveform- sensing electronic circuitry configured to obtain an AC voltage waveform induced by capacitive coupling between the first hot conductor and the conductive sense plate comprises an amplifier circuit having an output that depends on the coupling capacitance formed between the first hot conductor and the conductive sense plate and depends on the voltage between the first hot conductor and the reference potential.
Claim 4. The non-contact electric potential meter system of Claim 3, wherein the amplifier circuit comprises a transimpedance amplifier circuit having an output that scales linearly with the coupling capacitance and with the voltage between the first hot conductor and the reference potential.
Claim 5. The non-contact electric potential meter system of Claim 1, wherein: the capacitance-determining electronic circuitry comprises coupling capacitance tracking circuitry configured to have an output frequency that depends on the coupling capacitance formed between the first hot conductor and the conductive sense plate; and the capacitance-determining electronic circuitry comprises scaling factor obtaining circuitry configured to obtain the scaling factor based on the output frequency of the coupling capacitance tracking circuitry.
Claim 6. The non-contact electric potential meter system of Claim 1, wherein the capacitance-determining electronic circuitry comprises a circuit including an astable op-amp multivibrator that is configured to switch an output signal between an output voltage and a ground potential at a switching frequency inversely proportional to the coupling capacitance formed between the first hot conductor and the conductive sense plate.






Claim 7. The non-contact electric potential meter system of Claim 1, wherein the capacitance-determining electronic circuitry comprises a calibration circuit including a relaxation oscillator, a reference capacitance to the reference potential, a switch configured to selectively connect the reference capacitance and the coupling capacitance, and circuitry configured to obtain a difference between a first frequency of the calibration circuit when the switch is open, and a second frequency of the calibration circuit when the switch is closed.
Claim 8. The non-contact electric potential meter system of Claim 1, wherein the capacitive AC voltage sensing mechanism comprises: measurement means to obtain a determination of at least one physical dimension of the first hot conductor; wherein the measurement region configured to receive the first hot conductor is further configured to fix at least a portion of the first hot conductor in or against a known position; and wherein the measurement means are configured to obtain a determination of the at least one physical dimension of the first hot conductor when the at least a portion of the first hot conductor is fixed in or against a known position; and digital caliper electronic circuitry configured to obtain, based on the determination of the at least one physical dimension of the first hot conductor, a determination of a distance between the conductive sense plate and a center of the first hot conductor; and wherein the capacitance-determining electronic circuitry is configured to use the determined distance between the conductive sense plate and the center of the first hot conductor and the determined at least one physical characteristic of the first hot conductor to obtain the scaling factor based on the coupling capacitance formed between the first hot conductor and the conductive sense plate.

Claim 9. The non-contact electric potential meter system of Claim 8, wherein the measurement means are configured to obtain a determination of a diameter of the first hot conductor including an insulating layer.





Claim 18. The non-contact electric potential meter system of Claim 1, further comprising: a current sensing mechanism, comprising: a current transformer configured to measure the current in the first hot conductor; and current processing electronic circuitry configured to obtain a determination of the current in the first hot conductor.
Claim 19. The non-contact electric potential meter system of Claim 18, wherein the signal processing electronic circuitry is configured to process and time-synchronize a current waveform and a voltage waveform of the first alternating current electrical circuit to obtain a determination of a power factor of the first alternating current electrical circuit.

Claim 20. The non-contact electric potential meter system of Claim 1, wherein the power supply means configured to power the electronic circuitry comprise energy harvesting circuitry suitable for obtaining power from the first alternating current electrical circuit.
Claim 21. The non-contact electric potential meter system of Claim 20, further comprising a multiplexing circuit configured to share a current transformer between a current sensing mechanism and the energy harvesting circuitry.
Claim 22. The non-contact electric potential meter system of Claim 1, further comprising a multiplexing circuit configured to selectively couple the conductive sense plate to the waveform-sensing electronic circuitry or to the capacitance-determining electronic circuitry.







7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Fernandes et al (Pat# 4,794,328) disclose Tool For Mounting A Sensor Module On A Live Power Transmission Line.
	Burbank, III (Pat# 4,746,241) discloses  Hinge Clamp For Securing A Sensor Module On A Power Transmission Line.
	Smith-Vaniz (Pat# 4,723,220) discloses Apparatus For Power Measuring And Calculating Fourier Components Of Power Line Parameters.
	Steuer et al (Pat#11,209,480) disclose Non-contact DC voltage measurement device with oscillating sensor.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867